       Case 2:18-cv-00284-CMR Document 219-2 Filed 04/21/20 Page 1 of 1




                                 CERTIFICATE OF SERVICE

       I, Steven A. Reed, hereby certify that on April 21, 2020, the foregoing Notice of

Supplemental Authority was filed electronically on the Court’s CM/ECF system that will

automatically send email notification of such filing to all counsel of record.


                                                      /s/ Steven A. Reed
                                                      Steven A. Reed
